DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2 and 4-17 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite, as it is unclear whether a second outer peripheral edge of the diaphragm is claimed, or the single outer peripheral edge claimed in claim 1 is being re-claimed. Further, it is unclear how the diaphragm, according to the disclosure, could contain two distinct outer peripheral edges fixed or attached at two separate positions, when it is claimed that the diaphragm is attached to the cylindrical main body by the lid member. The examiner will examine the claim as if a single outer peripheral edge were being claimed, and therefore further explanation is required to clarify claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9-11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 6250658).
Regarding Claim 1, Sakai discloses a suspension system, comprising: a first damper (14L) having a cylinder (18) in which an oil chamber (22L) is formed; a second damper (14R) having a cylinder (18) in which an oil chamber (22R) is formed; and an intermediate unit (17F; see figs. 1 and 5; see also Column 7; lines 54-62) including a case (101) which includes an intermediate oil chamber (51) connected (see 34 and 41) to the oil chamber of the first damper and the oil chamber of the second damper and an intermediate gas chamber (65), the intermediate unit further including a diaphragm (104) formed of a flexible material which partitions (see fig. 5) the intermediate gas chamber from the intermediate oil chamber; wherein the diaphragm has an outer peripheral edge (see fig. 5) on which a position is fixed (between 101 and 105) and has a shape bulging (see fig. 5; the arrows demonstrating the bulging of the diaphragm; see the arguments below for further explanation) from the outer peripheral edge toward the intermediate oil chamber. (Sakai; Columns 2-8, Figures 1-6)

Regarding Claim 4, Sakai discloses the suspension system, wherein the case (101) has a cylindrical main body (see fig. 5) which includes an open end portion (see 105) and a lid member (105) which closes the end portion of the cylindrical main body, and the diaphragm (104) has an outer peripheral edge (see fig. 5) attached to the cylindrical main body by the lid member. 

Claim 6, Sakai discloses the suspension system, wherein the lid member (105) is formed with a gas pressure adjusting hole (see 96 and 97), which is a hole that allows gas to be injected into and discharged from the intermediate gas chamber.

Regarding Claim 7, Sakai discloses the suspension system, wherein the intermediate unit (17F) has (see fig. 2; via 34 and 41) a first damping force generating mechanism (43) located on a first oil flow path (34) which is a flow path between the intermediate oil chamber (51) and the oil chamber (22L) of the first damper (14L) and a second damping force generating mechanism  (44) located on a second oil flow path (41) which is a flow path between the intermediate oil chamber and the oil chamber (22R) of the second damper (14R).

Regarding Claim 9, Sakai discloses the suspension system, wherein the first damping force generating mechanism (43) and the second damping force generating mechanism (44) are provided at a first end portion (as seen in fig. 2; the upper portion) of the case (fig. 5; 101), the outer peripheral edge (see fig. 5) is positioned in a second end portion (as seen in fig. 5; the lower portion) of the case, and the diaphragm has a shape which bulges (see fig. 5; the arrows demonstrating the bulging of the diaphragm) from the outer peripheral edge of the diaphragm toward the first damping force generating mechanism and the second damping force generating mechanism.

Regarding Claim 10, Sakai discloses the suspension system, wherein the case (101) has a cylindrical main body (see fig. 5) which includes an open end portion (see 105) and a lid 

Regarding Claim 11, Sakai discloses the suspension system, wherein the diaphragm (104) is bulged (see fig. 5; the arrows demonstrating the bulging of the diaphragm) in a first direction, and the first damping force generating mechanism (43) and the second damping force generating mechanism (44) are symmetrically arranged (see fig. 2) with respect to a plane passing through a center of the diaphragm when the intermediate unit (17F; see figs. 1 and 5) is viewed in the first direction.

Regarding Claim 14, Sakai discloses a vehicle (11), comprising: a suspension system (see fig. 1): a vehicle body frame (12); and wheels (13K, 13L}) or skis connected {see fig. 1) to the frame through the suspension system, wherein the suspension system comprises: a first damper (14L) having a cylinder (18) in which an oil chamber (22L) is formed; a second damper (14R) having a cylinder (18) in which an oil chamber (22R) is formed; and an intermediate unit (17F; see figs. 1 and 5; see also Column 7; lines 54-62) including a case (101) which includes an intermediate oil chamber (51) connected (via 34, 41) to the oil chamber of the first damper and the oil chamber of the second damper and an intermediate gas chamber (65), the intermediate unit further including a diaphragm (104) formed of a flexible material which partitions (see fig. 5) the intermediate gas chamber from the intermediate oil chamber; wherein the diaphragm has an outer peripheral edge (see fig. 5) of which a position is fixed (between 101 and 105) and 

Regarding Claim 17, Sakai discloses the suspension system, wherein the diaphragm (104) bends in a concave manner (see fig. 5, during compression of the diaphragm, the bellow sides of the diaphragm bend inwards toward the center of the diaphragm in a concave manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 6250658) in view of Lucien (US 2843396).
Claim 2, Sakai discloses the suspension system, comprising the diaphragm (104). 
However, Sakai does not disclose that the diaphragm is made of rubber.
Lucien teaches a suspension system for a vehicle (see fig. 1), comprising a right and left damper (C) and an intermediate unit (see fig. 3; E), wherein the intermediate unit comprises a rubber diaphragm (16; Column 2, lines 48-50). (Lucian; Columns 1-4, Figures 1-10)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the material of the diaphragm of Sakai in view of the teachings of Lucien, so that the diaphragm was made of rubber, as by doing so, the diaphragm would have the proper material characteristics necessary to withstand the bulging and contracting of the diaphragm. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 6250658) in view of Sakai (US 5486018).
Regarding Claim 5, Sakai discloses the suspension system, wherein the lid member (105) has an annular outer peripheral portion (see 105), and a central portion (see the portion around 96 and 97) fitted inside the outer peripheral portion.
Although figure 5 of Sakai potentially illustrates a sealing member (see the sealing member adjacent the outer peripheral portion 105), Sakai does not explicitly disclose a sealing 

Sakai (US 5486018), heretofore referred to as Sakai ‘018, teaches a suspension system for a vehicle, comprising a right and left damper (102) and an intermediate unit (see figs. 4 and 5; 201), wherein the intermediate unit comprises a gas chamber (206), wherein a lid member (204) is sealed by a sealing member (209). (Sakai ‘018; Columns 2-10, Figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lid member of Sakai in view of the teachings of Sakai ‘018 to include a sealing member as taught by Sakai ‘018 at the location previously mentioned above shown in figure 5 of Sakai, such that the sealing member was disposed between the outer peripheral portion and the central portion and located inside of the outer peripheral edge of the diaphragm, as by doing so, the sealing member would provide a stronger seal (Sakai ‘018; Columns 9-10, lines 66- 2) for the intermediate gas chamber to deter gas from leaking from the chamber during constant use of the suspension system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 6250658) in view of Sawai (US 20180072126).
Regarding Claim 8, Sakai discloses the suspension system, the intermediate unit (17F; see figs. 1 and 5) having the first oil flow path (34) and the second oil flow path (41) flowing through the first (43) and second (44) damping force generating mechanism respectively. (Sakai; Columns 2-8, Figures 1-6)

Sawai teaches a suspension system for a vehicle, comprising a first (51L) and second (51R) damper and an intermediate unit (60), wherein the intermediate unit includes a gas chamber (T2), an oil chamber (T1), a first oil flow path (EL), and a second oil flow path (ER) flowing through first and second damping force generating mechanisms (63L, 63R), wherein a bypass flow path (E1) connecting the first oil flow path and the second oil flow path without passing through the first damping force generating mechanism and the second damping force generating mechanism comprises a valve (65) to open and close the bypass flow path. (Sawai; Paragraphs [0006]-[0131], Figures 1-12)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the suspension system of Sakai in view of the teachings of Sawai, to include a bypass flow path comprising a valve and connecting the first and second oil flow paths without passing through the first and second damping force generating mechanisms, as by doing so, during a turning operation of the vehicle, the dampers could expand or contract smoothly by allowing the oil to pass through the bypass flow path, and contact pressure could be increased between the vehicle and a road surface (Sawai; Paragraph [0071], lines 10-13).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 6250658) in view of Willhelm (US 3112923).
Claim 12, Sakai discloses the suspension system, comprising the diaphragm (104) and the first (14L) and second (14R) dampers. 
However, Sakai does not explicitly disclose that an area of the diaphragm is larger than a sum of a cross-sectional area of the cylinder of the first damper and a cross-sectional area of the cylinder of the second damper.
Willhelm teaches a suspension system for a vehicle, comprising a first (26) and second (27) damper and an intermediate unit (11), wherein the intermediate unit includes (Column 1, lines 58-62) an oil chamber, and a gas chamber, the gas chamber further comprising a diaphragm (12), the diaphragm being relatively large (see fig. 1) in area compared to the sum of the cross-sectional area of the first and second cylinders. (Willhelm; Columns 1-4, Figures 1-4)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the size of the diaphragm in view of the teachings of Willhelm so that the area of the diaphragm was larger than the sum of the cross-sectional area of the first and second cylinders, as by doing so, the diaphragm would be strengthened enough to resist the forces from the dampers acting on the suspension system of the vehicle. Also, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 13, Sakai discloses the suspension system, wherein each of the first damper (14L) and the second damper (14R) has a piston (21) disposed within the cylinder and a piston rod (24) extending from the piston and protruding from the cylinder, the piston rod of the first damper has a part (see fig. 2) which is located within the cylinder when the first 
However, Sakai does not explicitly disclose that a capacity of the intermediate gas chamber is larger than a sum of the first volume and the second volume in a most compressed state.
Willhelm teaches a suspension system for a vehicle, comprising a first (26) and second (27) damper and an intermediate unit (11), wherein the intermediate unit includes (Column 1, lines 58-62) an oil chamber, and a gas chamber, the gas chamber being relatively large (see fig. 1) in volume compared to the first and second cylinders in a compressed state (see, for example, figs. 2 and 3). (Willhelm; Columns 1-4, Figures 1-4)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the size of the intermediate gas chamber in view of the teachings of Willhelm so that the intermediate gas chamber was larger than a sum of the first volume and the second volume in a most compressed state, as by doing so, the intermediate gas chamber would be strengthened enough to resist the forces from the dampers acting on the suspension system of the vehicle. Also, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakai (US 6250658).
Claim 15, Sakai discloses the suspension system, wherein the diaphragm (104) has a bag shape (see fig. 5; the diaphragm shaped as a bag with the upper side extending upwards compared to the outward edges attached to 105 and 101). Alternatively, it would have been obvious to one of ordinary skill in the art to modify the shape of the diaphragm to be a bag, as a bag-shaped diaphragm is well known in the art, and would therefore assist in increasing the ease and efficiency of the manufacturing process of the suspension system.

Regarding Claim 16, Sakai discloses the suspension system, wherein the diaphragm (104) includes a body portion (fig. 5; see the vertical sides of the diaphragm) of a cylindrical shape and a top portion (see the upper portion of the diaphragm) of a hemispherical shape (the top portion having a slight convex/hemispherical shape curving from the center of the top portion to the body portion on the sides of the diaphragm) located at an end portion of the body portion. Alternatively, it would have been obvious to one of ordinary skill in the art to modify the shape of the top portion of the diaphragm to have a hemispherical shape, as designing and manufacturing a diaphragm with a cylindrical body portion and a hemispherical top portion would be considered ordinary skill in the art. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. Regarding the remarks starting on page 10, the applicant argues that the diaphragm .
While the examiner acknowledges the arguments of the applicant, and recognizes the differences in shape and structure between the diaphragm of Sakai and the diaphragm of the application, the examiner contends that, as the current limitations are written, Sakai still reads upon the amended independent claims.
The broadest reasonable interpretation to the diaphragm having “a shape bulging…” must be given in order to properly examine the amended claims. The basic definition of bulging is “swelling outward, or protruding” (definitions from Oxford languages). Therefore, as oil flows from the intermediate oil chamber to the oil chambers of the dampers, the diaphragm follows the path of the arrow in figure 5, swelling outwards, or bulging towards the intermediate oil chamber. Although the diaphragm of Sakai comprises an accordion/bellows configuration, which allows the diaphragm to extend, the flexible diaphragm still swells outwards/bulges due to the change in pressure within the intermediate unit.  Nevertheless, the accordion/bellows configuration of the diaphragm in its neutral state “has a shape bulging from the outer peripheral edge” as shown in figure 5.
As more fluid exits the intermediate oil chamber towards the dampers, due to a dip or pothole encountered by the vehicle of the suspension system, the diaphragm will continue to bulge and swell as a counteract to the change in pressure of the chamber. 
Therefore, as currently written, there is no distinction that can be made between the amended claims and Sakai. The rejection is maintained, and the diaphragm of Sakai is considered to have a shape bulging toward the intermediate oil chamber from the outer peripheral edge. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/             Examiner, Art Unit 3616                                                                                                                                                                                           


/PAUL N DICKSON/             Supervisory Patent Examiner, Art Unit 3616